McRAE, Justice,
dissenting in part:
¶ 17. I agree that this case should be reversed, but I cannot join the majority’s decision to remand to the trial court for disposition of earlier motions made by Mitchell. This Court has an opportunity to decide the merits of Mitchell’s appeal, including the constitutionality of the statute under which he was indicted. By remanding this matter to the trial court for consideration of issues which easily could be resolved by this Court, the majority compromises judicial economy, since the issues as presented will no doubt resurface in later stages of this case. Be*578cause the majority chooses to dismiss issues that are ripe for consideration, I dissent.
SULLIVAN, P.J., joins this opinion.